Exhibit 10.93
SMITH & WESSON HOLDING CORPORATION
2011 EMPLOYEE STOCK PURCHASE PLAN
     1. Purpose. The purpose of the Plan is to provide incentive for present and
future employees of the Company and any Designated Subsidiary to acquire a
proprietary interest (or increase an existing proprietary interest) in the
Company through the purchase of Common Stock. It is the Company’s intention that
the Plan qualify as an “employee stock purchase plan” under Section 423 of the
Code. Accordingly, the provisions of the Plan shall be administered, interpreted
and construed in a manner consistent with the requirements of that section of
the Code.
     2. Definitions.
          (a) “Applicable Percentage” means the percentage specified in
Section 8, subject to adjustment by the Committee as provided in Section 8.
          (b) “Board” means the Board of Directors of the Company.
          (c) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder, and successor provisions and
regulations thereto.
          (d) “Committee” means the committee appointed by the Board to
administer the Plan as described in Section 13 of the Plan or, if no such
Committee is appointed, the Board.
          (e) “Common Stock” means the Company’s common stock, par value $.001
per share.
          (f) “Company” means Smith & Wesson Holding Corporation, a Nevada
corporation.
          (g) “Compensation” means, with respect to each Participant for each
pay period, all regular straight time gross earnings paid to such Participant by
the Company or a Designated Subsidiary. Except as otherwise determined by the
Committee, “Compensation” shall not include: (i) commissions, (ii) payments for
overtime, (iii) shift premium, (iv) incentive compensation, (v) incentive
payments, (vi) bonuses, and (vii) other compensation.
          (h) “Continuous Status as an Employee” means the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company or the Designated Subsidiary that employs
the Employee, provided that such leave is for a period of not more than 90 days
or reemployment upon the expiration of such leave is guaranteed by contract or
statute.
          (i) “Designated Subsidiaries” means the Subsidiaries that have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.
          (j) “Employee” means any person, including an Officer, whose customary
employment with the Company or one of its Designated Subsidiaries is at least 20
hours per week and more than five months in any calendar year.
          (k) “Entry Date” means the first day of each Exercise Period.
          (l) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (m) “Exercise Date” means the last Trading Day ending on or before the
March 31 or September 30, as applicable, immediately following the First
Offering Date, and the last Trading Day ending on or before each March 31 or
September 30 thereafter.
          (n) “Exercise Period” means, for any Offering Period, each period
commencing on the Offering Date and on the day after each Exercise Date, and
terminating on the immediately following Exercise Date.

1



--------------------------------------------------------------------------------



 



          (o) “Exercise Price” means the price per share of Common Stock offered
in a given Offering Period determined as provided in Section 8.
          (p) “Fair Market Value” means, with respect to a share of Common
Stock, the Fair Market Value as determined under Section 7(b).
          (q) “First Offering Date” means April 1, 2012; provided, however, that
if the offering period under the Company’s 2001 Employee Stock Purchase Plan, as
amended (the “Prior Plan”) ends prior to March 31, 2012, the First Offering Date
shall mean the April 1 or October 1, as applicable, immediately following the
end of the offering period under the Prior Plan.
          (r) “Offering Date” means the first Trading Day of each Offering
Period; provided, that in the case of an individual who becomes eligible to
become a Participant under Section 3 after the first Trading Day of an Offering
Period, the term “Offering Date” shall mean the first Trading Day of the
Exercise Period coinciding with or next succeeding the day on which that
individual becomes eligible to become a Participant. Options granted after the
first day of an Offering Period will be subject to the same terms as the options
granted on the first Trading Day of such Offering Period except that they will
have a different grant date (thus, potentially, a different exercise price) and,
because they expire at the same time as the options granted on the first Trading
Day of such Offering Period, a shorter term.
          (s) “Offering Period” means, subject to adjustment as provided in
Section 4, (i) with respect to the first Offering Period, the period beginning
on the First Offering Date and ending on September 30 or March 31, as
applicable, which is 12 months thereafter, and (ii) with respect to each
Offering Period thereafter, the period beginning on April 1 or October 1, as
applicable, immediately following the end of the previous Offering Period and
ending on September 30 or March 31, as applicable, which is 12 months
thereafter.
          (t) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 under the Exchange Act and the rules and regulations
promulgated thereunder.
          (u) “Participant” means an Employee who has elected to participate in
the Plan by filing an enrollment agreement with the Company as provided in
Section 5 of the Plan.
          (v) “Plan” shall mean this 2011 Employee Stock Purchase Plan.
          (w) “Plan Contributions” means, with respect to each Participant, the
after-tax payroll deductions withheld from the Compensation of the Participant
and contributed to the Plan for the Participant as provided in Section 6 of the
Plan.
          (x) “Subsidiary” shall mean any corporation, domestic or foreign, of
which the Company owns, directly or indirectly, 50% or more of the total
combined voting power of all classes of stock, and that otherwise qualifies as a
“subsidiary corporation” within the meaning of Section 424(f) of the Code.
          (y) “Trading Day” shall mean a day on which the national stock
exchanges and the Nasdaq system are open for trading.
     3. Eligibility.
          (a) Any Employee who is an Employee as of the Offering Date of a given
Offering Period shall be eligible to participate in such Offering Period under
the Plan, subject to the requirements of Section 5(a) and the limitations
imposed by Section 423(b) of the Code; provided, however, that any Employee who
is an Employee as of the First Offering Date shall be eligible to become a
Participant as of such First Offering Date; and further provided, however, that
eligible Employees may not participate in more than one Offering Period at a
time.
          (b) Notwithstanding any provision of the Plan to the contrary, no
Participant shall be granted an option under the Plan (i) to the extent that if,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own stock and/or hold outstanding options to purchase stock possessing 5%
or more of the total combined voting power or value of all classes of stock of
the Company or of any Subsidiary of the Company, or (ii) to the extent that his
or her rights to

2



--------------------------------------------------------------------------------



 



purchase stock under all employee stock purchase plans of the Company and its
Subsidiaries intended to qualify under Section 423 of the Code to accrue at a
rate which exceeds $25,000 of fair market value of stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding at any time.
     4. Offering Periods. The Plan shall generally be implemented by a series of
Offering Periods. The first Offering Period shall commence on the First Offering
Date and end on March 31 or September 30, as applicable, which is 12 months
thereafter, and succeeding Offering Periods shall commence on October 1 or
April 1, as applicable, immediately following the end of the previous Offering
Period and end on March 31 or September 30, as applicable, which is 12 months
thereafter. If, however, the Fair Market Value of a share of Common Stock on any
Exercise Date (except the final scheduled Exercise Date of any Offering Period)
is lower than the Fair Market Value of a share of Common Stock on the Offering
Date, then the Offering Period in progress shall end immediately following the
close of trading on such Exercise Date, and a new Offering Period shall begin on
the next subsequent April 1 or October 1, as applicable, and shall extend for a
12 month period ending on September 30 or March 31, as applicable. Subsequent
Offering Periods shall commence on the April 1 or October 1, as applicable,
immediately following the end of the previous Offering Period and shall extend
for a 12 month period ending on September 30 or March 31, as applicable. The
Committee shall have the power to make other changes to the duration and/or the
frequency of Offering Periods with respect to future offerings if such change is
announced at least five days prior to the scheduled beginning of the first
Offering Period to be affected and the Offering Period does not exceed
12 months.
     5. Election to Participate.
          (a) An eligible Employee may elect to participate in the Plan
commencing on any Entry Date by completing an enrollment agreement on the form
provided by the Company and filing the enrollment agreement with the Company on
or prior to such Entry Date, unless a later time for filing the enrollment
agreement is set by the Committee for all eligible Employees with respect to a
given offering. The enrollment agreement shall set forth the percentage of the
Participant’s Compensation that is to be withheld by payroll deduction pursuant
to the Plan.
          (b) Except as otherwise determined by the Committee under rules
applicable to all Participants, payroll deductions for a Participant shall
commence on the first payroll date following the Entry Date on which the
Participant elects to participate in accordance with Section 5(a) and shall end
on the last payroll date in the Offering Period, unless sooner terminated by the
Participant as provided in Section 11.
          (c) Unless a Participant elects otherwise prior to the last Exercise
Date of an Offering Period, including the last Exercise Date prior to
termination in the case of an Offering Period terminated by operation of the
rule contained in Section 4 hereof, such Participant shall be deemed (i) to have
elected to participate in the immediately succeeding Offering Period (and, for
purposes of such Offering Period such Participant’s “Entry Date” shall be deemed
to be the first day of such Offering Period) and (ii) to have authorized the
same payroll deduction for such immediately succeeding Offering Period as was in
effect for such Participant immediately prior to the commencement of such
succeeding Offering Period.
     6. Participant Contributions.
          (a) Except as otherwise authorized by the Committee pursuant to
Section 6(d) below, all Participant contributions to the Plan shall be made only
by payroll deductions. At the time a Participant files the enrollment agreement
with respect to an Offering Period, the Participant may authorize payroll
deductions to be made on each payroll date during the portion of the Offering
Period that he or she is a Participant in an amount not less than 1% and not
more than 20% (or such greater percentage as the Committee may establish from
time to time before an Offering Date) of the Participant’s Compensation on each
payroll date during the portion of the Offering Period that he or she is a
Participant (or subsequent Offering Periods as provided in Section 5(c)). The
amount of payroll deductions shall be a whole percentage (i.e., 1%, 2%, 3%,
etc.) of the Participant’s Compensation.
          (b) A Participant may discontinue his or her participation in the Plan
as provided in Section 11, or may decrease or increase the rate or amount of his
or her payroll deductions during such Offering Period (within the limitations of
Section 6(a) above) by completing and filing with the Company a new enrollment
agreement authorizing a change in the rate or amount of payroll deductions;
provided, that a Participant may not change the rate or amount of his or her
payroll deductions more than once in any Exercise Period. The change in

3



--------------------------------------------------------------------------------



 



rate or amount shall be effective with the first full payroll period following
10 business days after the Company’s receipt of the new enrollment agreement.
          (c) Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) hereof, a Participant’s
payroll deductions may be decreased to 0% at such time during any Exercise
Period which is scheduled to end during the current calendar year that the
aggregate of all payroll deductions accumulated with respect to such Exercise
Period and any other Exercise Period ending within the same calendar year are
equal to the product of $25,000 multiplied by the Applicable Percentage for the
calendar year. Payroll deductions shall recommence at the rate provided in the
Participant’s enrollment agreement at the beginning of the following Exercise
Period which is scheduled to end in the following calendar year, unless
terminated by the Participant as provided in Section 11.
          (d) All Plan Contributions made for a Participant shall be deposited
in the Company’s general corporate account and shall be credited to the
Participant’s account under the Plan. No interest shall accrue or be credited
with respect to a Participant’s Plan Contributions. All Plan Contributions
received or held by the Company may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate or otherwise set
apart such Plan Contributions from any other corporate funds.
     7. Grant of Option.
          (a) On a Participant’s Entry Date, subject to the limitations set
forth in Sections 3(b) and 12(a), the Participant shall be granted an option to
purchase on each subsequent Exercise Date during the Offering Period in which
such Entry Date occurs (at the Exercise Price determined as provided in
Section 8 below) up to a number of shares of Common Stock determined by dividing
such Participant’s Plan Contributions accumulated prior to such Exercise Date
and retained in the Participant’s account as of such Exercise Date by the
Exercise Price; provided, that the maximum number of shares an Employee may
purchase during any Exercise Period shall be 12,500 shares. The Fair Market
Value of a share of Common Stock shall be determined as provided in
Section 7(b).
          (b) The Fair Market Value of a share of Common Stock on a given date
shall be determined by the Committee in its discretion; provided, that if there
is a public market for the Common Stock, the Fair Market Value per share shall
be either (i) the closing price of the Common Stock on such date (or, in the
event that the Common Stock is not traded on such date, on the immediately
preceding trading date), as reported by the National Association of Securities
Dealers Automated Quotation (Nasdaq) National Market System, (ii) if such price
is not reported, the average of the bid and asked prices for the Common Stock on
such date (or, in the event that the Common Stock is not traded on such date, on
the immediately preceding trading date), as reported by Nasdaq, (iii) in the
event the Common Stock is listed on a stock exchange, the closing price of the
Common Stock on such exchange on such date (or, in the event that the Common
Stock is not traded on such date, on the immediately preceding trading date), as
reported in The Wall Street Journal, or (iv) if no such quotations are available
for a date within a reasonable time prior to the valuation date, the value of
the Common Stock as determined by the Committee using any reasonable means.
     8. Exercise Price. The Exercise Price per share of Common Stock offered to
each Participant in a given Offering Period shall be the lower of: (i) the
Applicable Percentage of the greater of (A) the Fair Market Value of a share of
Common Stock on the Offering Date or (B) the Fair Market Value of a share of
Common Stock on the Entry Date on which the Employee elects to become a
Participant within the Offering Period or (ii) the Applicable Percentage of the
Fair Market Value of a share of Common Stock on the Exercise Date. The
Applicable Percentage with respect to each Offering Period shall be 85%, unless
and until such Applicable Percentage is increased by the Committee, in its sole
discretion, provided that any such increase in the Applicable Percentage with
respect to a given Offering Period must be established not less than 15 days
prior to the Offering Date thereof.
     9. Exercise of Options. Unless the Participant withdraws from the Plan as
provided in Section 11, the Participant’s option for the purchase of shares will
be exercised automatically on each Exercise Date, and the maximum number of full
shares subject to such option shall be purchased for the Participant at the
applicable Exercise Price with the accumulated Plan Contributions then credited
to the Participant’s account under the Plan. During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by the
Participant.

4



--------------------------------------------------------------------------------



 



     10. Delivery. As promptly as practicable after each Exercise Date, the
Company shall arrange for the delivery to each Participant (or the Participant’s
beneficiary), as appropriate, or to a custodial account for the benefit of each
Participant (or the Participant’s beneficiary) as appropriate, of the shares
purchased upon exercise of such Participant’s option. No fractional shares shall
be purchased; any payroll deductions accumulated in a Participant’s account that
are not sufficient to purchase a full share shall be retained in such
Participant’s account for the subsequent Exercise Period or Offering Period,
subject to earlier withdrawal by the participant as provided in Section 11
below. Any other amounts left over in a participant’s account after a Exercise
Date shall be returned to the Participant as soon as administratively
practicable.
     11. Withdrawal; Termination of Employment.
          (a) A Participant may withdraw from the Plan at any time by giving
written notice to the Company. All of the Plan Contributions credited to the
Participant’s account and not yet invested in Common Stock will be paid to the
Participant as soon as administratively practicable after receipt of the
Participant’s notice of withdrawal, the Participant’s option to purchase shares
pursuant to the Plan automatically will be terminated, and no further payroll
deductions for the purchase of shares will be made for the Participant’s
account. Payroll deductions will not resume on behalf of a Participant who has
withdrawn from the Plan (a “Former Participant”) unless the Former Participant
enrolls in a subsequent Offering Period in accordance with Section 5(a).
          (b) Upon termination of the Participant’s Continuous Status as an
Employee prior to any Exercise Date for any reason, including retirement or
death, the Plan Contributions credited to the Participant’s account and not yet
invested in Common Stock will be returned to the Participant or, in the case of
death, to the Participant’s beneficiary as determined pursuant to Section 14,
and the Participant’s option to purchase shares under the Plan will
automatically terminate.
          (c) A Participant’s withdrawal from an Offering Period will not have
any effect upon the Participant’s eligibility to participate in succeeding
Offering Periods or in any similar plan which may hereafter be adopted by the
Company.
     12. Stock.
          (a) Subject to adjustment as provided in Section 17, the maximum
number of shares of the Company’s Common Stock that shall be made available for
sale under the Plan shall be equal to any shares available for issuance under
the Prior Plan on the First Offering Date (and such shares shall no longer be
available for issuance under the Prior Plan), but not to exceed 6,000,000
shares. Shares of Common Stock subject to the Plan may be newly issued shares or
shares reacquired in private transactions or open market purchases. If and to
the extent that any right to purchase reserved shares shall not be exercised by
any Participant for any reason or if such right to purchase shall terminate as
provided herein, shares that have not been so purchased hereunder shall again
become available for the purpose of the Plan unless the Plan shall have been
terminated, but all shares sold under the Plan, regardless of source, shall be
counted against the limitation set forth above.
          (b) A Participant will have no interest or voting right in shares
covered by his option until such option has been exercised.
          (c) Shares to be delivered to a Participant under the Plan will be
registered in the name of the Participant or in the name of the Participant and
his or her spouse, as requested by the Participant.
     13. Administration.
          (a) The Plan shall be administered by the Committee. The Committee
shall have the authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. The administration,
interpretation, or application of the Plan by the Committee shall be final,
conclusive and binding upon all persons.
          (b) Notwithstanding the provisions of Subsection (a) of this
Section 13, in the event that Rule 16b-3 promulgated under the Exchange Act or
any successor provision thereto (“Rule 16b-3”) provides specific requirements
for the administrators of plans of this type, the Plan shall only be
administered by such body and in

5



--------------------------------------------------------------------------------



 



such a manner as shall comply with the applicable requirements of Rule 16b-3.
Unless permitted by Rule 16b-3, no discretion concerning decisions regarding the
Plan shall be afforded to any person that is not “disinterested” as that term is
used in Rule 16b-3.
     14. Designation of Beneficiary.
          (a) A Participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the Participant’s account under
the Plan in the event of the Participant’s death subsequent to an Exercise Date
on which the Participant’s option hereunder is exercised but prior to delivery
to the Participant of such shares and cash. In addition, a Participant may file
a written designation of a beneficiary who is to receive any cash from the
Participant’s account under the Plan in the event of the Participant’s death
prior to the exercise of the option.
          (b) A Participant’s beneficiary designation may be changed by the
Participant at any time by written notice. In the event of the death of a
Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.
     15. Transferability. Neither Plan Contributions credited to a Participant’s
account nor any rights to exercise any option or receive shares of Common Stock
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will or the laws of descent and distribution, or as
provided in Section 14). Any attempted assignment, transfer, pledge or other
distribution shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Section 11.
     16. Participant Accounts. Individual accounts will be maintained for each
Participant in the Plan to account for the balance of his Plan Contributions and
options issued and shares purchased under the Plan. Statements of account will
be given to Participants semi-annually in due course following each Exercise
Date, which statements will set forth the amounts of payroll deductions, the per
share purchase price, the number of shares purchased and the remaining cash
balance, if any.
     17. Adjustments Upon Changes in Capitalization; Corporate Transactions.
          (a) If the outstanding shares of Common Stock are increased or
decreased, or are changed into or are exchanged for a different number or kind
of shares, as a result of one or more reorganizations, restructurings,
recapitalizations, reclassifications, stock splits, reverse stock splits, stock
dividends stock repurchases, or the like, equitable and proportionate
adjustments shall be made by the Committee in the number and/or kind of shares,
and the per-share option price thereof, which may be issued in the aggregate and
to any Participant upon exercise of options granted under the Plan.
          (b) In the event of the proposed dissolution or liquidation of the
Company, the Offering Period will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the
Committee. In the event of a proposed sale of all or substantially all of the
Company’s assets, or the merger of the Company with or into another corporation
(each, a “Sale Transaction”), each option under the Plan shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Committee determines, in
the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Exercise Period then in progress by setting a new
Exercise Date (the “New Exercise Date”). If the Committee shortens the Exercise
Period then in progress in lieu of assumption or substitution in the event of a
Sale Transaction, the Committee shall notify each Participant in writing, at
least 10 days prior to the New Exercise Date, that the exercise date for such
Participant’s option has been changed to the New Exercise Date and that such
Participant’s option will be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Plan as
provided in Section 11. For purposes of this Section 17(b), an option granted
under the Plan shall be deemed to have been assumed if, following the Sale
Transaction, the option confers the right to purchase, for each share of option
stock subject to the option immediately prior to the Sale Transaction, the
consideration (whether stock, cash or other securities or property)

6



--------------------------------------------------------------------------------



 



received in the Sale Transaction by holders of Common Stock for each share of
Common Stock held on the effective date of the Sale Transaction (and if such
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, that if the consideration received in the Sale Transaction was not
solely common stock of the successor corporation or its parent (as defined in
Section 424(e) of the Code), the Committee may, with the consent of the
successor corporation and the Participant, provide for the consideration to be
received upon exercise of the option to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by the holders of Common Stock in the Sale Transaction.
          (c) In all cases, the Committee shall have sole discretion to exercise
any of the powers and authority provided under this Section 17, and the
Committee’s actions hereunder shall be final and binding on all Participants. No
fractional shares of stock shall be issued under the Plan pursuant to any
adjustment authorized under the provisions of this Section 17.
     18. Amendment of the Plan. The Board or the Committee may at any time, or
from time to time, amend the Plan in any respect; provided, that (i) no such
amendment may make any change in any option theretofore granted which adversely
affects the rights of any Participant and (ii) the Plan may not be amended in
any way that will cause rights issued under the Plan to fail to meet the
requirements for employee stock purchase plans as defined in Section 423 of the
Code or any successor thereto. To the extent necessary to comply with Rule 16b-3
under the Exchange Act, Section 423 of the Code, or any other applicable law or
regulation), the Company shall obtain stockholder approval of any such
amendment.
     19. Termination of the Plan. The Plan and all rights of Employees hereunder
shall terminate on the earliest of:
          (a) the Exercise Date that Participants become entitled to purchase a
number of shares greater than the number of reserved shares remaining available
for purchase under the Plan;
          (b) such date as is determined by the Board in its discretion; or
          (c) March 31, 2022.
     In the event that the Plan terminates under circumstances described in
Section 19(a) above, reserved shares remaining as of the termination date shall
be sold to Participants on a pro rata basis.
     20. Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
     21. Effective Date. Subject to adoption of the Plan by the Board, the Plan
shall become effective on the First Offering Date. The Board shall submit the
Plan to the stockholders of the Company for approval within 12 months after the
date the Plan is adopted by the Board.
     22. Conditions Upon Issuance of Shares.
          (a) The Plan, the grant and exercise of options to purchase shares
under the Plan, and the Company’s obligation to sell and deliver shares upon the
exercise of options to purchase shares shall be subject to compliance with all
applicable federal, state and foreign laws, rules and regulations and the
requirements of any stock exchange on which the shares may then be listed.
          (b) The Company may make such provisions as it deems appropriate for
withholding by the Company pursuant to federal or state tax laws of such amounts
as the Company determines it is required to withhold in connection with the
purchase or sale by a Participant of any Common Stock acquired pursuant to the
Plan. The Company may require a Participant to satisfy any relevant tax
requirements before authorizing any issuance of Common Stock to such
Participant.

7



--------------------------------------------------------------------------------



 



     23. Expenses of the Plan. All costs and expenses incurred in administering
the Plan shall be paid by the Company, except that any stamp duties or transfer
taxes applicable to participation in the Plan may be charged to the account of
such Participant by the Company.
     24. No Employment Rights. The Plan does not, directly or indirectly, create
any right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company, and it shall not be
deemed to interfere in any way with the Company’s right to terminate, or
otherwise modify, an employee’s employment at any time.
     25. Applicable Law. The laws of the state of Nevada shall govern all matter
relating to this Plan except to the extent (if any) superseded by the laws of
the United States.
     26. Additional Restrictions of Rule 16b-3. The terms and conditions of
options granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

8